Citation Nr: 0902305	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  98-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a right fifth finger tendon graft.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to May 
1974. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an increased rating for residuals of a fifth finger tendon 
graft, and from a September 2006 decision which denied 
entitlement to a TDIU.  Timely appeals were noted from those 
decisions.  

The veteran's appeal for an increased rating for his right 
fifth finger disability was denied by the Board in a decision 
dated August 2000.  In March 2001, the Board vacated that 
decision in light of the passage of the Veterans Claims 
Assistance Act.  The Board remanded the matter again in June 
2003 and October 2003 for further development.  In a decision 
dated March 2005, the Board denied the veteran's claim.

The veteran subsequently appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In July 2006, 
a Joint Motion for an Order Vacating the Board Decision 
(Joint Motion) was brought before the Court.  In an Order 
dated that same month, the Court vacated the March 2005 Board 
decision pursuant to the Joint Motion, and remanded the case 
to the Board for readjudication consistent with its Order.

Pursuant to the Court's July 2006 Order, the Board remanded 
the matter to the RO (via the Appeals Management Center 
(AMC)) for further evidentiary development in a decision 
dated April 2007.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.




FINDINGS OF FACT

1.  The veteran, who is right handed, has residuals of a 
right fifth finger tendon graft that are manifested by 
ankylosis of the fifth finger at 90 degrees flexion, 
angulation of the remaining fingers at 20 degrees, deformity 
of the fingers, and loss of functionality in the right hand.

2.  Residuals of a right fifth finger tendon graft are the 
veteran's only service connected disability, which are now 
ratable at 60 percent.

3.  The veteran was last employed in April 2003.

4.  The veteran's service-connected disability alone does not 
prevent him from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 60 percent 
for residuals of a fifth finger tendon graft, dominant hand, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8516 (2008).   

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated June 2003, May 2004, August 2006, 
July 2007, and May 2008, the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The notice requirements established in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), were 
satisfied by the May 2008 letter. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.

Increased Rating - Legal Criteria

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence and private medical evidence.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board also 
reviewed medical evidence developed in connection with prior 
claims.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Increased Rating - Factual Background

While in active service, the veteran, who is right-handed, 
sustained a partial amputation of the right fifth finger.  He 
subsequently underwent reattachment and tendon graft surgery.  
He has had increasing difficulty with motor skills in the 
right hand since his discharge.  Service connection for 
residuals of a right fifth finger tendon graft was granted in 
July 1975.  The disability has been evaluated as 40 percent 
disabling since February 24, 1993.  The veteran filed the 
present claim for an increase in November 1996.  

A VA treatment record dated August 1996 documents a complaint 
of the "fingers drawing up."  On VA examination in April 
1997, the veteran again complained of fingers contracting, 
numbness, and pain.  He had difficulty maintaining his grip 
on objects and buttoning his shirts.  Decreased pinprick 
sensation in the ulnar nerve distribution was noted.  There 
was flexion contracture of the right little finger with 
ankylosis at 20 degrees flexion.  Range of motion of the 
other joints of the right hand was normal.  There was 
weakness of the right hand and functional loss due to pain.  

On VA examination in June 1999, the veteran's symptoms were 
similar; however, the right fifth finger was noted to be 
ankylosed at 35 degrees flexion.  

On VA examination in July 2002, the veteran reported trouble 
with almost every physical activity involving his right hand, 
as well as difficulty using a computer at his place of 
employment.  Flexion deformity was noted in the third, fourth 
and fifth digits, with atrophy of the fifth digit.  Decreased 
temperature, touch, and pinprick sensation were noted.  The 
diagnosis was severe ulnar neuropathy, posttraumatic, with 
mechanical injuries.  The examiner further noted that "for 
practical purposes, he is nearly completely disabled in the 
sense that he cannot use his right hand." (emphasis added).  

In April 2003, the veteran indicated to his employer that he 
was unable to continue working.  His full-time employment 
officially ended in March 2004.  The veteran has not been 
employed since that time.  

In January 2006, EMG studies noted that the veteran had 
"significantly limited range of motion of the fingers of the 
right hand, particularly of the ring and little fingers."  
Concurrent VA treatment records note complaints of increased 
pain and weakened ability to grip.  

On VA examination in January 2008, decrease in strength and 
dexterity was noted.  There was pain, deformity, weakness and 
stiffness of all of the fingers including the thumb.  The 
right fifth finger was ankylosed at 90 degrees at the PIP and 
DIP joints.  The veteran could not make a fist or extend all 
the fingers fully.  The remaining digits, with the exception 
of the thumb, showed angulation of 20 degrees at the DIP, PIP 
and MP joints.  There was a gap in opposition of thumb and 
fingers of over 2 inches.  The veteran could not hold any 
object in the right hand.  He could not write or conduct any 
fine motor movement.  On X-ray, the 2nd through fifth fingers 
were flexed in all 3 views, due to flexion contractures at 
the PIP joint level.  It was noted that this disability had 
"significant effects" on the veteran's usual occupation.

Analysis

The veteran's residuals of a fifth finger tendon graft are 
currently evaluated as 40 percent disabling, pursuant to 
Diagnostic Code 8516.  The veteran is right-hand dominant.  

Under Diagnostic Code 8516, a maximum 60 percent evaluation 
is warranted for complete paralysis in the major extremity 
(50 percent if minor), characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
(or reverse), the inability to adduct the thumb; flexion of 
the wrist weakened.  If paralysis is incomplete, a 10 percent 
evaluation applies for mild residuals in either extremity; a 
30 percent evaluation for moderate residuals in the major 
extremity (20 percent if minor); and a 40 percent evaluation 
for severe residuals in the major extremity (30 percent if 
minor).  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

Review of the clinical evidence shows that the contracture of 
the veteran's fingers has become so severe as to result in 
complete paralysis of the dominant hand.  The veteran's 
disability is manifested by a "griffin claw" deformity, due 
to flexor contraction of the ring and little fingers; a loss 
of extension of the ring and little fingers, and the 
inability to spread the fingers, among other complaints.  
Since at least July 2002, the veteran has essentially been 
unable to use his dominant hand.  These symptoms more closely 
approximate the criteria noted for a 60 percent evaluation 
under Diagnostic Code 8516 for complete paralysis of the 
ulnar nerve.   

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59, 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in DeLuca, supra.  The Board acknowledges 
there is evidence of functional loss.  Notwithstanding, these 
findings are contemplated in the 60 percent evaluation under 
Diagnostic Code 8516, which contemplates a complete paralysis 
of the dominant hand.  

The evidence shows that the veteran's disability is comprised 
of both nerve damage and muscle damage.  VA regulations 
provide that evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Further, a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a).  
Assigning separate evaluations under the muscle and 
peripheral nerve codes for the same manifestations (primarily 
loss of strength and weakness in the right upper extremity) 
would be pyramiding.  Thus, a separate evaluation for muscle 
weakness or ankylosis of the digits cannot be assigned.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  The Board recognizes that the veteran is 
currently unable to maintain employment in his chosen 
profession due at least in part to the severity of his right 
hand disability.  However, the most current evidence (see 
Social Security Administration disability records) shows that 
he also has a litany of non-service-connected disabilities 
that contribute to his inability to maintain employment.  On 
review, there is no persuasive evidence of any unusual or 
exceptional circumstances such as marked interference with 
employment or frequent periods of hospitalization related 
solely to this disorder, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.



TDIU

The veteran, who was last employed as a computer programmer 
in April 2003, has filed for a TDIU, contending that his 
right hand disability precludes his maintaining any sort of 
employment.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
Entitlement to a TDIU must be based solely on the impact of 
the veteran's service-connected disability on his 
employability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321. 

Following the implementation of the Board's decision with 
regard to an increased rating for residuals of a right fifth 
finger tendon graft, the veteran will meet the schedular 
requirements under the provisions of 38 C.F.R. § 4.16(a).  
Service connection will then be in effect for that disability 
at 60 percent.

The question that remains, therefore, is whether his service- 
connected disability precludes him from obtaining or engaging 
in substantially gainful employment.  The central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non 
service-connected disabilities nor advancing age may be 
considered in the determination.  38 C.F.R. §§ 3.341, 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For the veteran to prevail on his TDIU claim, it is necessary 
that the record reflect some factor which takes his case 
outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 
4.15.  The sole fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  The 
assignment of a rating evaluation is itself recognition of 
industrial impairment.  

On review, the Board finds that the evidence fails to show 
that the veteran's service-connected disabilities alone 
preclude him from securing or following a substantially 
gainful occupation.  In July 2002, a VA examiner found that 
the veteran was nearly completely disabled as a result of his 
paralysis of the right hand.  However, subsequent findings 
have indicated that the veteran also has a variety of non-
service-connected disabilities which contribute to his 
current inability to maintain employment.  In September 2003, 
a private examiner found that the veteran also has bilateral 
carpal tunnel syndrome, a disorder unrelated to his service-
connected disability that nevertheless contributes to pain 
and weakness in the hands bilaterally.  In December 2003, 
another private examiner found that the level of disability 
caused by the veteran's right hand disorder would not result 
in significant work restrictions.  In June 2006, Dr. D.J.P., 
the veteran's private physician, provided a statement 
indicating that the veteran could not maintain employment as 
a computer programmer due not only to hand and wrist 
disabilities, but also to chronic back pain, a non-service-
connected disorder.

In August 2006, the veteran received a fully favorable 
determination on his claim for disability compensation 
through the Social Security Administration (SSA).  In that 
case, the SSA found that the veteran was unable to work due 
to hypertension, diabetes mellitus, degenerative disc disease 
of the lumbar spine, degenerative changes in the right 
shoulder, carpal tunnel syndrome, and an anxiety-related 
disorder.  The Board notes that none of these disorders are 
service connected.  The decision did not specifically mention 
the veteran's service-connected right hand disorder.  

In May 2007, Dr. D.J.P. provided another statement, this time 
indicating a belief that the veteran was unable to work due 
to his service-connected right hand disorder.  This opinion, 
however, fails to take into account the many non-service-
connected disorders from which the veteran suffers.  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  In 
this case, the Board assigns little weight to Dr. D.J.P.'s 
May 2007 opinion, as it is not reasonably based on the facts 
as stated in the record.  Specifically, the opinion failed to 
consider that the veteran has non-service-connected 
disabilities which also contribute to his inability to 
maintain employment.

Setting the veteran's non service-connected disabilities 
aside, the Board finds that the level of impairment to the 
veteran's employment is adequately reflected in the 
disability evaluation he currently receives for his service-
connected disability.  The record does not demonstrate that 
the veteran's service-connected disability, in and of itself, 
is of such severity as to preclude the veteran's 
participation in all forms of substantially gainful 
employment.  Thus, the Board finds that a TDIU under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.   

The RO determined that the veteran was not unemployable due 
to his service-connected disability alone and decided not to 
refer the case to the Director of Compensation and Pension 
for an extra-schedular determination per 38 C.F.R. § 3.321.  
The Board is in agreement with that assessment.  Because a 
preponderance of the evidence is against assigning a TDIU in 
this case, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a 60 percent evaluation for residuals of a 
right fifth finger tendon graft is allowed, subject to the 
regulations pertinent to the disbursement of monetary funds.  

Entitlement to a TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


